S.Y. BANCORP, INC.

STOCK OPTION GRANT AND AGREEMENT

   

A stock option ("Option") to purchase all or any part of an aggregate of
_________shares of Common Stock, no par value per share ("Bancorp Common
Stock"), of S.Y. Bancorp, Inc. ("Bancorp"), is hereby granted effective
____________ to _______________________________ (the "Optionee"), pursuant to
the S.Y. Bancorp, Inc., 2005 Stock Incentive Plan (the "Plan").

 

The Option Price is $_________ per share, which price is 100% of the fair market
value of Bancorp Common Stock on the date of the grant of this Option as
determined by the Compensation Committee of the Board of Directors.

 

This Option is intended to constitute a Nonqualified Stock Option as defined in
the Plan. This Option is in all respects subject to the terms and limitations of
the Plan applicable to Nonqualified Stock Options which limitations include, but
are not limited to the following:

 

1.    Term. This Option is not exercisable and shall terminate after the
expiration of ten (10) years from the date of its grant and may terminate on an
earlier date in the event of termination of the Optionee's employment with Stock
Yards Bank & Trust Company (the "Bank"). The earlier termination will cause an
unexercised Option to lapse 3 months following a termination of employment,
unless the termination is caused by death, in which case it shall continue to be
exercisable for 12 months, or on account of Disability (as determined under a
long term disability Plan of the Bank) or retirement (termination after age 60),
in which cases your right to exercise the Option (to the extent then vested)
will continue until the normal 10-year expiration date.

 

2.    Not Transferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and is
exercisable during the Optionee's lifetime, only by the Optionee.

 

3.    Vesting. This Option is first exercisable six months after date of grant,
provided you are still employed on that date..

 

4.    Method of Exercise. Optionee may exercise this Option in whole or in part
(before the date the Option expires and to the extent vested under Section 3
above) on any normal business day of Bancorp by (a) executing and delivering
this Option Agreement to Bancorp's principal executive office together with
written notice of the exercise of this Option and (b) simultaneously paying the
Option Price and (c) making arrangements for payment of tax withholding in
accordance with paragraph 8 below. The payment of the Option Price shall be made
in cash, by check acceptable to the Bank, by delivery to the Bank of
certificates (properly endorsed) for shares of Stock registered in Optionee's
name (already held for the period required in the Plan), or a combination of
cash, check and Stock. If Optionee is subject to the reporting requirements
under Section 16 of the Securities Exchange Act of 1934, as amended, any such
election and any such reduction must be effected in order to satisfy the
conditions to the exemption under Rule 16b-3 of the Exchange Act or any
successor rule or regulation. Any payment made in Stock will be treated as equal
to the Fair Market Value of the Stock on the date the properly endorsed
certificate is delivered to the Committee.

 

5.    Employment and Termination. Neither the Plan, this Option nor any related
material shall give Optionee the right to continue in employment by Bancorp,
Bank or by a subsidiary or shall adversely affect the right of Bancorp, Bank or
a subsidiary to terminate Optionee's employment with or without cause at any
time.

 

6.    Shareholder Status. Optionee shall have no rights as a shareholder with
respect to any shares of Stock under this Option until such shares have been
duly issued and delivered to Optionee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting the Stock except as
expressly set forth in the Plan.

 

7.    Other Laws. Bancorp shall have the right to refuse to issue or transfer
any Stock under this Option if Bancorp acting in its absolute discretion
determines that the issuance or transfer of such Stock might violate any
applicable law or regulation, and any payment tendered in such event to exercise
this Option shall be promptly refunded to Optionee.

 

8.    Tax Withholding. Bancorp may withhold or retain from any payment to
Optionee (whether or not such payment is made pursuant to this Option) or take
such other action which Bancorp deems necessary to satisfy any income or other
tax withholding requirements as a result of the exercise of the Option. Optionee
may elect to satisfy any federal and state tax withholding requirements through
a reduction in the number of shares of Stock actually transferred to Optionee
under the Plan upon the exercise of this Option. If Optionee is subject to the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
any such election and any such reduction must be effected in accordance with the
conditions of Rule 16b-3 or any successor rule or regulation thereunder.

 

9.    Modification, Amendment and Cancellation. The Board of Directors of
Bancorp shall have the right unilaterally to modify, amend or cancel this Option
in accordance with the terms of the Plan, and, in particular, shall have the
right under the Plan to cancel this Option if not exercised before a sale or
certain other corporate transactions to the extent provided in the Plan.

 

Dated: ____________________________

 

S.Y. Bancorp, Inc.

 

By:   ____________________________

        Chairman of the Compensation Committee

 

The optionee hereby accepts this option subject to all terms and limitations of
the option and the plan.

   

___________________________________

Optionee

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------